DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/1/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. Applicant states (pp. 11) that Terry does not teach a file system supporting both a bitmap representation and a range-only representation. Examiner respectfully disagrees.
Terry analyzes file system data structure with respect to storage requests (Terry: [0015]), using both a bitmap to track used/free blocks, and a linked list (i.e., range-only representation) to track free regions in a zone (Terry: [0248]).
Applicant further states that the cited references do not teach the amended limitation of data operation being restricted due to the copy-on-write policy. Examiner respectfully disagrees.
Terry uses a bitmap to track used/free blocks, and the file system allocates blocks solely through the use of free-block bitmap (Terry: [0007]). In other words, operations requiring storage allocation (i.e., write operations) are restricted (i.e., due to the copy-on-write policy) to access only the bitmap representation, while other operations not requiring storage allocation are not restricted – they can access the linked list representation.
Applicant further states that the cited references do not teach the amended limitation on communicating the bitmap representation. Examiner respectfully disagrees.
Ananth uses a bitmap s_writeBlockUsedState to track which blocks in a segment are used. A client requests an update (i.e., write) by sending (i.e., communicating) this bitmap to the server [0103], for which Ananth allocates needed blocks by setting bits in the bitmap s_writeBlockUsedState [0117], and completes the operation [0117]-[0124].
In summary, the cited references combined teaches the argued limitations of independent claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. US patent application 2004/0221125 [herein “Ananth”] , and further in view of Terry et al. US patent application 2007/0266037 [herein “Terry”].
Claim 1 recites “A computing system for providing reduced-latency data operations in a file system, the system comprising: a processor; and computer storage media storing computer-useable instructions that, when executed by the processor, cause the processor to execute operations comprising: receiving a request for access to a region of storage of the file system to perform a data operation, wherein the file system supports both a bitmap representation for the region of storage and a range-only representation for the region of storage;”
Ananth uses a bitmap (e.g., s_writeBlockUsedState) to track which blocks in a segment are used [0103].
Claim 1 further recites “determining that the data operation is a restricted data operation due to a copy-on-write policy of the file system;”
Ananth teaches various copy-on-write implementations (Abstract).
Claim 1 further recites “communicating the bitmap representation for the region of storage for performing the data operation; and based on the communication of the bitmap representation for the region of storage, cause access to the storage of the file system.”
Ananth uses a bitmap s_writeBlockUsedState to track which blocks in a segment are used. A client requests an update (i.e., write) by sending (i.e., communicating) this bitmap to the server [0103], for which Ananth allocates needed blocks by setting bits in the bitmap s_writeBlockUsedState [0117], and completes the operation [0117]-[0124].
Ananth does not disclose the limitation “in response to determining that the data operation is the restricted data operation due to the copy-on-write policy of the file system, restricting access to the range-only representation for the region of storage;”
However, Terry analyzes file system data structure with respect to storage requests (Terry: [0015]), using both a bitmap to track used/free blocks, and a linked list (i.e., range-only representation) to track free regions in a zone (Terry: [0248]). The file system allocates blocks solely through the use of free-block bitmap (Terry: [0007]). In other words, operations requiring storage allocation (i.e., write operations) are restricted (i.e., due to the copy-on-write policy) to access the bitmap representation only, while other operations not requiring storage allocation are not restricted – they can access the linked list representation.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ananth with Terry. One having ordinary skill in the art would have found motivation to incorporate Terry into Ananth to represent free regions as linked lists in addition to the free-block bitmap, because searching for free entries is faster using the linked list representation when the bitmap is large (Terry: [0326]).
Claims 8 and 15 are analogous to claim 1, and are similarly rejected.

Claim 4 recites “The computing system of claim 1, wherein the operations further comprise converting the range-only representation for the region of storage to the bitmap representation for the region of storage based on the region of storage being fully allocated or fully free.”
Examiner interprets the claim 1 limitation on restricted data operation to mean that the bitmap representation captures the source of truth for free memory, and the limitation on “converting” to mean updating range-only representation to be in sync with the bitmap representation.
Ananth teaches claim 1, but does not disclose this claim; however, Terry allocates blocks solely through the use of free-block bitmap (Terry: [0007]), and releases blocks back to its free pool by simply clearing the corresponding bits in the free-block bitmap (Terry: [0008]). In other words, the free-block bitmap is the source of truth for free memory. Terry uses a linked list (i.e., range-only representation) to track free regions, or a set of contiguous blocks (i.e., fully free) (Terry: [0059]), in a zone. Terry constructs (i.e., converts) the linked list dynamically from the free-block bitmap – the source of truth – to keep the two representations in sync (Terry: [0248]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ananth with Terry. One having ordinary skill in the art would have found motivation to incorporate Terry into Ananth to represent free regions as linked lists in addition to the free-block bitmap, because searching for free entries is faster using the linked list representation when the bitmap is large (Terry: [0326]).
Claims 11 and 18 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The computing system of claim 1, wherein the communicating the bitmap representation of the region of storage causes a drop of at least one lock associated with the request for access to the region of storage to perform the data operation.”
Ananth uses a distributed locking mechanism to control access to objects. A data lock is used for read/write operation, while a write lock is exclusive [0056]. The bitmap s_writeBlockUsedState tracks which blocks in a segment are used. A client requests an update (i.e., data operation) by sending (i.e., communicating) this bitmap to the server [0103]. The server performs an update by going through the following main steps: (i) allocate blocks by setting bits in s_writeBlockUsedState [0117]; (ii) revoke (i.e., drop) all data locks from a client [0120]; (iii) make a flash copy of the to-be-updated blocks [0121]; and (iv) apply updates to the copy, and write them to disk [0124].
Claim 12 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The computing system of claim 1, wherein the bitmap representation cannot be converted to the range-only representation unless a global exclusive drain has been acquired and there is no bitmap lock.”
Examiner interprets the claim 1 limitation on restricted data operation to mean that the bitmap representation captures the source of truth for free memory, and the limitation on “converted” to mean updating range-only representation to be in sync with the bitmap representation. The instant specification [0004] describes “global exclusive drain” to be a “global drain exclusive checkpointing operation” where changes to the bitmap representation since the previous checkpoint are synchronized to disk.
Ananth allocates blocks by putting bitmap s_writeBlockUsedState under exclusive data lock (i.e., bitmap lock) before setting the associated bits [0103]. 
Ananth teaches claim 1, but does not disclose the limitation on “converted”; however, Terry allocates blocks solely through the use of free-block bitmap (Terry: [0007]), and releases blocks back to its free pool by simply clearing the corresponding bits in the free-block bitmap (Terry: [0008]). In other words, the free-block bitmap is the source of truth for free memory. Terry uses a linked list (i.e., range-only representation) to track free regions in a zone, and constructs (i.e., converts) the linked list dynamically from the free-block bitmap – the source of truth – to keep the two representations in sync (Terry: [0248]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ananth with Terry. One having ordinary skill in the art would have found motivation to incorporate Terry into Ananth to keep the bitmap and linked list representations of free memory in sync, such that the conversion of bitmap to linked list should wait until all outstanding updates to bitmap are flushed (i.e., synchronized) to disk, or equivalently until bitmap lock is released.
Claims 13 and 19 are analogous to claim 6, and are similarly rejected.

Claim 7 recites “The computing system of claim 1, wherein the bitmap representation for the region of storage comprises a bitmap lock that restricts access to storage corresponding to the bitmap representation.”
To allocate blocks, Ananth puts bitmap s_writeBlockUsedState under exclusive data lock (i.e., bitmap lock) before setting the associated bits [0103].
Claims 14 and 20 are analogous to claim 7, and are similarly rejected.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ananth as applied to claims 1, 8 and 15 above respectively, in view of Terry, and further in view of Messurier. Resilient File Systems (ReFS) – What is it and how does it work? https://www.ontrack.com/en-gb/blog/, 2015, pp. 1-4 [herein “Messurier”].
Claim 2 recites “The computing system of claim 1, wherein the bitmap representation and the range-only representation are in-memory representations of the storage as B+ tables on disk; the bitmap representation comprises a plurality of bits representing corresponding clusters in the region of storage; and the range-only representation comprises a single bit indicating the region of storage is fully allocated or fully free.”
Ananth and Terry teach claim 1, where Terry analyzes file system data structure with respect to storage requests (Terry: [0015]), using both an in-memory bitmap to track used/free blocks (i.e., clusters), and an in-memory linked list (i.e., range-only representation) to track free regions, or a set of contiguous blocks (i.e., fully free) (Terry: [0059]), in a zone (Terry: [0326]).
Ananth and Terry do not disclose the limitation on B+ tables; however, Messurier teaches a file system ReFS that enforces a copy-on-write policy. Files are stored on disk as B+ trees (i.e., B+ tables) (Messurier: pp. 1/4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ananth and Terry with Messurier. One having ordinary skill in the art would have found motivation to incorporate Messurier’s common B+-tree on-disk representation of file system into Ananth to speed up the search and retrieval of file objects.
Claims 9 and 16 are analogous to claim 2, and are similarly rejected.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ananth as applied to claims 1, 8 and 15 above respectively, in view of Terry, and further in view of Howard et al. US patent application 2002/0078239 [herein “Howard”].
Claim 3 recites “The computing system of claim 1, wherein an allocator has access to the range-only representation to perform internal operations.”
Ananth and Terry teach claim 1, but do not disclose this claim; however, Howard teaches a method for clients to directly access storage devices, where applications access library routines at user privilege level, while storage proxy (i.e., allocator) operates at a supervisor privilege level generally reserved for the operating system kernel (i.e., internal operation) (Howard: [0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ananth and Terry with Howard. One having ordinary skill in the art would have found motivation to utilize Howard in Ananth and Terry to limit access to critical data structures, such as free-block bitmap and free region linked list, to privileged internal operations such as storage allocation.
Claims 10 and 17 are analogous to claim 3, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Hitz et al. US patent application 2004/0260673 teaches tracking block usage in copy-on-write file systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163